Citation Nr: 1326027	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for trigeminal neuralgia.  


REPRESENTATION

Appellant represented by:	Ken Martin, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in St. Petersburg, Florida.

The Veteran was afforded a videoconference hearing in May 2012 before the undersigned Veterans Law Judge.  The transcript is of record.

By decision dated in September 2012, the Board reopened the claim of entitlement to service connection for PTSD, but denied the matter on the merits.  The issue of entitlement to service connection for trigeminal neuralgia was remanded for further development.

Following review of the record, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has trigeminal neuralgia that was precipitated by injury in service, or is otherwise of service onset for which service connection should be granted.  He presented testimony in May 2012 to the effect that he was subject to a beating to the facial area while in the stockade in service that led to tooth and jaw ache from which current disability derives.  Service treatment records reflect that he was treated in the dispensary in May 1970, for complaints of tooth pain for which he was referred to a dentist.  The appellant complained of jaw pain in June 1970 for which medication was prescribed.  He maintains that he has had jaw pain since service.

The record reflects that pursuant to the Board's September 2012 remand, the Veteran was afforded a VA neurological examination in May 2013.  The examiner indicated that the claims folder was reviewed.  Following the examination, the examiner diagnosed trigeminal neuralgia and opined that it was less likely than not that this condition started in service.  Among the reasons given for this opinion was that service treatment records were silent for the condition and that "Dental records do not indicate jaw pain."

The Board would point out, however, that as noted above, service treatment records clearly document that the Veteran complained of jaw pain in June 1970  As such, at least some of the examiner's rationale for finding that the Veteran's jaw condition is less likely than not related to service is based on an inaccurate information.  The examiner also related that there is no mention of jaw pain until 2003.  However, VA outpatient records reflect evidence of mouth pain dating from at least March 2000.  A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 248, 461 (1993).  Therefore, the Board is of the opinion that the case should be returned to the same examiner for another review of the record and an opinion that takes the Veteran's complaints of tooth and jaw pain in service into consideration in arriving at his or her conclusions.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in September 2012 for a supplementary opinion that includes review of service treatment records showing that the Veteran complained of and was treated for tooth and jaw pain in 1970.  The Veteran may also be scheduled for another VA examination if this is deemed indicated.

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that current trigeminal neuralgia is related to tooth/jaw pain or reported injury in service, or whether it more likely of post service onset and unrelated to active service. 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.

2.  The RO should review the examination report to ensure that it complies with this remand.  If it is deficient in any manner, it must be returned for correction.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

